Name: Regulation (EEC) No 3420/75 of the Council of 18 December 1975 on the application of Decisions 1/75 and 2/75 of the EEC-Austria Joint Committee concerning the methods of administrative cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 75 Official Journal of the European Communities No L 338/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3420/75 OF THE COUNCIL of 18 December 1975 on the application of Decisions 1/75 and 2/75 of the EEC-Austria Joint Committee concerning the methods of administrative cooperation Whereas it is necessary to give effect within the Community to those Decisions, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 , thereof; Having regard to the proposal from the Commission ; "Whereas an Agreement (*) between the European Economic Community and the Republic of Austria was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas pursuant to Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which is an integral part of that Agree ­ ment, the Joint Committee adopted on 2 December 1975 Decisions 1 /75 and 2/75 concerning the methods of administrative cooperation ; Article 1 For the purpose of applying the Agreement between the European Economic Community and the Republic of Austria, Decisions 1/75 and 2/75 of the Joint Committee annexed hereto shall apply within the Community. Article 2 This Regulation shall enter into force on 1 January 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1975 . For the Council The President M. TOROS (*) OJ No L 300, 31 . 12. 1972, p. 2.